DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of group I, claims 1-20 in the reply filed on 12/02/2021 is acknowledged.
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2021.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9 and 14 of copending Application No. 
Regarding claims 1-20, the copending claims recite the same adhesive as claimed in present claims. The copending claims do not disclose the properties of present claims. However, given that the adhesive of copending claims is the same as recited in the present claims, it is clear that the adhesive of copending claims would inherently have the same properties as claimed in present claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-9  and 12-15 of copending Application No. 15/931,323 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claims 1-20, the copending claims recite the same adhesive as claimed in present claims. The copending claims do not disclose the properties of present claims. However, given that the adhesive of copending claims is the same as recited in the present claims, it is clear that the adhesive of copending claims would inherently have the same properties as claimed in present claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujita et al. (US 2011/0105637).
Regarding claims 1-3, 5, 7, 9, Fujita discloses an adhesive composition for encapsulating an organic electronic element (abstract, paragraph 0001) comprising polyisobutylene resin such as GLISSOPAL, i.e. an olefin compound, (paragraph 0024) having weight average molecular weight of less than 100,000 (paragraphs 0006-0008, 0021), inorganic filler such as AEROSIL-R805 in an amount from 0.01 to 20 wt.% (paragraphs 0050-0054) and tricyclodecanedimethanol diacrylate, i.e. reactive diluent (paragraph 0029). Given that the adhesive of Fujita discloses the same composition as claimed in the present claims, it is clear that the adhesive of Fujita would have the same properties as presently claimed.
While Fujita fails to exemplify the presently claimed composition nor can the claimed composition be “clearly envisaged” from Fujita as required to meet the standard of anticipation (cf. MPEP 2131.03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by Fujita, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use composition which is both disclosed by Fujita and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Fujita discloses adhesive composition, they overlap present claims, it would have been obvious to one of ordinary skill in the art to use adhesive composition which is disclosed by the reference and meets the present claims and thereby arrive at the present invention.
Regarding claims 4 and 6, Fujita discloses the adhesive of claim 1, wherein the olefin compound is modified with epoxy group (paragraph 0047).
Regarding claim 8, Fujita discloses the adhesive of claim 1, wherein given that Fujita and present specification discloses the same filler such as AEROSIL-R805, it is clear that the filler of Fujita would have the same BET specific surface area as claimed in present claim.
Regarding claim 18, Fujita discloses the adhesive of claim 1, wherein the adhesive further comprises an initiator (paragraph 0038).
Regarding claims 19-20, Fujita discloses the adhesive of claim 1, wherein the adhesive further comprises zeolite and/or magnesium sulfate, i.e. moisture adsorbent and/or physical adsorbent (paragraphs 0051, 0087).
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kageyama et al. (US 2012/0283375) and evidence given by Mabuchi et al. (US 20140048192).
Regarding claims 1-7, Kageyama discloses a resin composition (adhesive composition) that can be used for sealing of an organic light emitting diode (OLED) (paragraphs 0010, 0015, and 0043) wherein the resin composition comprises (A) a polyisobutylene resin, (B) a polyisoprene resin and/or a polyisobutylene resin, each having a functional group capable of reacting with an epoxy group, i.e. an olefin-based resin having at least one reactive functional group, and an epoxy resin, i.e. curable resin (paragraph 0044) and inorganic fillers (paragraph 0077).  Kageyama discloses maleic anhydride modified polyisoprene resin such as LIR-410 (tradename) manufactured by Kuraray Co. Ltd (0061). It is submitted that LIR-410 has Mw of 30,000 as evidence by paragraph 0230 of Mabuchi. Given that the adhesive of Kageyama discloses the same composition as claimed in the present claims, it is clear that the adhesive of Kageyama would have the same properties as presently claimed.
While Kageyama fails to exemplify the presently claimed composition nor can the claimed composition be “clearly envisaged” from Kageyama as required to meet the standard of anticipation (cf. MPEP 2131.03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by Kageyama, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use composition which is both disclosed by Kageyama and 
Kageyama discloses adhesive composition, they overlap present claims, it would have been obvious to one of ordinary skill in the art to use adhesive composition which is disclosed by the reference and meets the present claims and thereby arrive at the present invention.

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2011/0105637) in view of Kageyama et al. (US 2012/0283375).
Regarding claims 10-11, 14 and 17, Fujita discloses the adhesive of claim 1, wherein the adhesive further comprises tricyclodecanedimethanol diacrylate, i.e. a reactive diluent and multifunctional active energy ray polymerizable compound, (paragraph 0029). Fujita does not disclose curable compound.
Kageyama discloses resin composition having adhesiveness that can be used for electronic element (paragraphs 0010, 0015, 0166) comprising polyisobutylene resin (paragraphs 0045) and 4 to 50 mass% of polyisoprene or polyisobutylene resin each having a functional group capable of reacting with epoxy group to obtain tackiness, improved handling properties, good resistance to moisture permeability and adhesiveness (paragraph 0050, 0057, 0062).
It would have obvious to one of ordinary skill in the art to use the polyisoprene or polyisobutylene resin each having a functional group capable of reacting with epoxy group of Kageyama in the adhesive of Fujita to obtain tackiness, improved handling properties and good resistance to moisture permeability and adhesiveness.
Regarding claims 12-13, Fujita in view of Kageyama discloses the adhesive of claim 10, wherein given that the resin of Kageyama having number average molecular weight from 300 to 100,000 (paragraph 0059) and based on the present specification, it is clear that the resin of Kageyama would also be an oligomer.
Regarding claim 15, Fujita in view of Kageyama discloses the adhesive of claim 10, but is silent regarding a weight average molecular weight of reactive diluent. However, case laws holds that if there is no evidence in the record pointing to any critical significance in a claimed molecular weight then the claims are not patentable over the prior art.  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Should applicant argue criticality of molecular weight, it will be noted that applicant’s examples do not indicate or suggest a critical molecular weight.  Such data has little to no probative value.
Regarding claim 16, Fujita in view of Kageyama discloses the adhesive of claim 10, wherein Fujita discloses the reactive diluent is comprised in an amount of 10 to 20 wt% (paragraph 0021, claim 8).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787